Citation Nr: 0832598	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  07-04 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1989 to April 
1993 and from December 2003 to February 2005.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an April 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In a statement received by VA in February 2008, the veteran 
revoked the power of attorney then held by The American 
Legion.  Therefore, the veteran is currently unrepresented.


FINDING OF FACT

Credible evidence of a claimed stressor occurring in service 
has not been provided.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b), 73 
FR 23353-56 (April 30, 2008).  The requirements apply to all 
five elements of a service connection claim: veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In this case, in October 2005 and March 2006 letters, issued 
prior to the decision on appeal, the RO provided notice to 
the veteran regarding what information and evidence is needed 
to substantiate his claim for service connection, as well as 
what information and evidence must be submitted by him and 
what information and evidence will be obtained by VA.  A 
March 2006 letter advised the veteran how disability 
evaluations and effective dates are assigned, and the type 
evidence which impacts those determinations. 

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment and personnel records, a private 
medical report, newspaper articles, and lay statements. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process by submitting lay 
statements, newspaper articles, and a medical report.  Thus, 
the veteran was provided with a meaningful opportunity to 
participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not 
shown to have affected the essential fairness of the 
adjudication or to cause injury to the veteran.  See Sanders, 
487 F.3d 881; see also Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Therefore, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2007).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2007).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot establish the occurrence of a non-
combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Furthermore, an opinion by a medical health 
professional based on post-service examination of the veteran 
cannot be used to establish the occurrence of a stressor.  
See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

As an initial matter the Board finds that the veteran did not 
serve in combat while in service, nor does he so claim.  He 
reports he has PTSD due to stressors of his base being 
attacked by mortar/rocket attacks and small arms fire, 
convoys being hit by roadside bombs, and witnessing a solder 
get killed when his vehicle was hit by an improvised 
explosive device (IED).  

To support this contention, he submitted a buddy statement 
from D.A.W., who contends to have served with the veteran, 
and essentially reiterated those stressors, as well as 
mentioning witnessing dead bodies and people with their limbs 
blown off, one man with no lower body, and charred faces.  
The veteran subsequently submitted another lay statement from 
O.G., who also stated that he served with the veteran.  O.G. 
stated that the veteran was tasked to help mortuary affairs 
put ice over 35 dead Iraqi soldiers that were executed not 
far from Camp Caldwell.  The Board notes that the statement 
included a fill-in-the-blank for the person completing it, 
with O.G.'s name filled in.  A newspaper article noting that 
50 Iraqi soldiers were massacred was submitted as well, but 
provides no details regarding the disposition of the bodies 
or that the bodies were processed by Camp Caldwell.

The veteran has also submitted a medical report from the 
Goldsboro Clinic diagnosing him with PTSD.  It was noted that 
the veteran served in Iraq with the 92nd Alpha where he saw 
dead bodies as a result of car bombings, people on fire, and 
the rancid smell of death.  It was further noted that the 
veteran began having nightmares in 2004, and had nightmares 
at least seven times per week.

The Board has considered all of the evidence of record, but 
finds that credible evidence that the claimed stressors 
occurred has not been presented.  The diagnosis of PTSD 
rendered by the Goldsboro Clinic was based upon stressors 
involving seeing dead bodies, people on fire and the rancid 
smell of death.  The veteran submitted two buddy statements 
in an attempt to support his contention.  While D.A.W.'s 
vague statement provides similar reports with no specific 
details, the other provides a very detailed stressor which 
was never actually reported by the veteran, and appears to be 
a form letter with the name of the buddy filled in.  

Regardless, the Board finds these purported stressors are 
contradicted by the veteran's own statements on a Post 
Deployment Health Assessment completed following his return 
from Iraq in January 2005.  On that Assessment, the veteran 
specifically denied seeing anyone (coalition forces, enemy 
forces, or civilians) wounded, killed, or dead during his 
deployment.  He denied engaging in direct combat.  He denied 
having experienced anything that was so frightening, 
horrible, or upsetting that it caused him to have nightmares, 
to avoid thinking about it, to avoid situations that reminded 
him of it, or made him on guard, watchful, or easily 
startled.  As for environmental exposure, he denied being 
exposed to loud noises while deployed.  He denied ever having 
to enter or inspect any destroyed military vehicles.  

The Board finds such statements to be highly credible as they 
were rendered shortly following his return from Iraq.  
Conversely, the veteran's statements and the buddy statements 
were made following the veteran's submission of a claim for 
service connection, and all are inconsistent with the 
veteran's previous denial of seeing any dead bodies.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  The Board further notes that 
the Goldsboro Clinic noted the veteran's stressors occurred 
as a member of 92nd Alpha, while the veteran served with HHC 
230th.  Moreover, the report noted the veteran indicating he 
had nightmares since 2004 when the Post Deployment Assessment 
noted the veteran denied experiencing nightmares.  

In sum, the evidence submitted to support the claim is in 
direct conflict with statements made by the veteran 
contemporaneous to his Iraqi service.  The Board accords 
great weight to the Post Deployment Assessment in which the 
veteran denied seeing anyone wounded, killed, or dead.  The 
current contentions of the veteran and the buddy statements 
are inconsistent with the veteran's previous report, and are 
simply not credible.  Moreover, the Board finds the fill-in-
the-name buddy statement, reporting a mortuary detail the 
veteran allegedly served in and that has never been mentioned 
by the veteran, to be inherently suspect.  See Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the weight, credibility, and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence).

The Board also notes the veteran reported mortar and rocket 
attacks in his initial statement.  However, such was not 
reported to the Goldsboro Clinic as a stressor in support of 
his PTSD diagnosis and such statement is inconsistent with 
his denial of experiencing loud noise on the Post Deployment 
Assessment.

In sum, credible evidence that a stressor occurred has not 
been submitted.  In the absence of a verified stressor, the 
claim for service connection for PTSD must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


